United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 02-1166EM
                                 _____________

Charles Pointer,                        *
                                        *
            Appellant,                  * On Appeal from the United
                                        * States District Court
      v.                                * for the Eastern District
                                        * of Missouri.
                                        *
St. Louis County Special                * [Not To Be Published]
School District,                        *
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: June 17, 2002
                                Filed: June 27, 2002
                                 ___________

Before WOLLMAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                           ___________

PER CURIAM.

      Charles Pointer brought this action for race discrimination under Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. He alleged that he was
terminated from his position as a substitute teacher on account of his race. The
defendant, the Special School District of St. Louis County, moved for summary
judgment. The District Court granted this motion.1 The Court determined that Mr.
Pointer failed to establish a prima facie case of race discrimination. The Court stated
further that even if Mr. Pointer had presented sufficient evidence to support a prima
facie case of racial discrimination, he had failed to create a genuine issue of material
fact with regard to pretext under the burden-shifting framework set forth in
McDonnell Douglas v. Green, 411 U.S. 792 (1973). Because the District Court
provided a thorough analysis of the claim alleged and the facts presented, an extended
discussion is not necessary. We agree and affirm the District Court’s decision. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Hon. E. Richard Webber, United States District Judge for the Eastern
District of Missouri.

                                          -2-